DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29 and 59-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 16, 18-30 and 33 of copending Application No. 15/967,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to overlapping subject matter with each of the claim sets including many of the same compounds and devices comprising said compounds. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29 and 59-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 10, 14-26, and 28-29  of copending Application No. 16/211,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to overlapping subject matter with each of the claim sets including many of the same compounds and devices comprising said compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29 and 59-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/718,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to overlapping subject matter with each of the claim sets including many of the same compounds and devices comprising said compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 29 and 59-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/016,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to overlapping subject matter with each of the claim sets including many of the same compounds and devices comprising said compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29 and 59-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/314,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to overlapping subject matter with each of the claim sets including many of the same compounds and devices comprising said compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150105556) (Li).

In reference to claim 73, Li teaches a compound of the formula IIB (Li [0099]) as shown below for example a compound of formula II2 as shown below for as an organic light emitting material (Li [0020] [0104])


    PNG
    media_image1.png
    216
    316
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    191
    324
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    199
    260
    media_image3.png
    Greyscale

for example, the compound shown above (Li p. 164) wherein in the formula II2, R1 and R2 are each aryl, for example a biphenyl (Li [0018] [0051]). 

Li discloses the compound that encompasses the presently claimed compound, including wherein R1 and R2 are each biphenyl. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Li further teaches that this compound is for use as an emitting material with a host material in a light emitting layer of an organic light emitting device with an anode and a cathode [0179]- [0195]. 

Li does not disclose an example of a device comprising this specific material but generally teaches that this material is used for this purpose as pointed to above.

Given that Li discloses the device structure that encompasses the presently claimed device, including comprising an anode, a cathode and a light emitting layer including the material pointed to for claim 1 and a host material, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use this device configuration, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
For Claim 73: Reads on wherein M is Pt, Ra is a group of formula II, X is a fused ring system, E and F are each a napthalene group, ring B is a pyridine, X2 is N, C is benzene, L1 is NR’ R’ is a benzene that is bonded to ring C, D is a benzene. 
In reference to claim 75, Li teaches the device as described above in claim 73 and further teaches that such devices are for use in flat panel displays, illumination and backlighting [0185].  
Li does not disclose an example of consumer product such as a flat panel display, illumination or backlight, Li generally teaches that these are among the known preferred uses of the device. 

Given that Li discloses the device that encompasses the presently claimed consumer product, including wherein the device is a flat panel display, illumination or backlight, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device application, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Claims 29, 59-72 and 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150105556) (Li) in view of Watanabe et al (US 2010/0219397) (Watanabe).

In reference to claim 29, 59-62, 64-72 and 76-77, Li teaches a compound of the formula IIB (Li [0099]) as shown below for example a compound of formula II2 as shown below for as an organic light emitting material (Li [0020] [0104])


    PNG
    media_image1.png
    216
    316
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    191
    324
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    160
    261
    media_image4.png
    Greyscale


for example, wherein in the formula II2, the compound is the compound shown above (Li p. 297) except wherein in the fragment structure of 
    PNG
    media_image5.png
    121
    124
    media_image5.png
    Greyscale
 [0146], the R1 is a substituted heteroaryl (e.g. phenyl-carbazole) (Li [0148] [0041]) instead of an alkyl group. 

Li discloses the compound that encompasses the presently claimed compound, including wherein R1 is a phenyl carbazole instead of an alkyl. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Li teaches that substituents R1, which is a substituent Ra in certain embodiments, can be substituted heteroaryl groups. While Li does not specifically name phenyl carbazole as a substituted heteroaryl group, Li does expressly teach such a group as an exemplary group Ra (Li [0154]). Li does not expressly teach the specifically claimed positional isomer of phenyl carbazole substituents. 

Initially, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Furthermore, with respect to the difference, Watanabe teaches, in analogous art, metal complexes including Pt complexes with carbene ligands comprising imidazole or benzimidazole groups substituted by groups R3 that include substituted 1-carbazolyl groups as preferred alternatives to either alkyl groups or other carbazole isomers (Watanabe [0155] [0186] [0158] [0100]) to produce devices having high efficiency (Watanabe [0049]).   

That is, the substitution of the substituted 1-carbazolyl group of Watanabe for the carbazole of Li, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result producing an efficient light emitting device. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

For Claim 29: Reads on formula VI wherein M is Pt, RA5 is a substituted aryl, RA4 has a structure of formula VIII, each of Y1A to Y4A are C, each RA6 is hydrogen, Each of Z14 to Z25 are C and each of RX, RY and Rz are hydrogen. 
For Claim 59: Reads on Formula XII wherein each of Y1A to Y4A are C, each RA6 is hydrogen, RA4 has a structure of formula VIII, L3 is a direct bond, D is benzene, Rd is hydrogen, L2 is O, m is 1, C is benzene, n is 1, L1 is NR’, R’ is phenyl and R’ is bonded to an RC to form a ring,  X2 is N and B is pyridine, Rb is hydrogen and Y1 to Y3 are each a direct bond. 
For Claim 60: Reads on wherein B C and D are each 6 membered aromatic rings.
For Claim 61: Reads on wherein L2 is O. 
For Claim 62: Reads on wherein X2 is N and X3 is C.
For Claim 64: Reads on wherein L1 is NR’.
For Claim 65: Reads on wherein L3 is a direct bond. 
For Claim 66: Reads on wherein Y1 to Y3 are each a direct bond.
For Claim 67: Reads on wherein X1, X3 and X4 are each C.
For Claim 68: Reads on wherein m + n =2.
For Claim 69:  Reads on wherein X8 is C. 
For Claim 70: Reads on wherein each of Y1A to Y4A are C
For Claim 71:Reads on 
    PNG
    media_image6.png
    223
    317
    media_image6.png
    Greyscale
.
For Claim 72: Reads on compound 60,516,679,975.
For Claim 76: Reads on a formulation.
For Claim 77: Reads on 
    PNG
    media_image7.png
    221
    187
    media_image7.png
    Greyscale
.


In reference to claim 63, Li teaches a compound of the formula IIB (Li [0099]) as shown below for example a compound of formula II2 as shown below for as an organic light emitting material (Li [0020] [0104])


    PNG
    media_image1.png
    216
    316
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    191
    324
    media_image2.png
    Greyscale


    PNG
    media_image8.png
    195
    196
    media_image8.png
    Greyscale


for example, wherein in the formula II2, the compound is the compound shown above (Li p. 67) except wherein in the fragment structure of  
    PNG
    media_image9.png
    124
    143
    media_image9.png
    Greyscale
 [0149], the R4 is a substituted heteroaryl (e.g. phenyl-carbazole) (Li [0127] [0041]) instead of an alkyl group. 

Li discloses the compound that encompasses the presently claimed compound, including wherein R4 is a phenyl carbazole instead of an alkyl. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Li teaches that substituents R4, which is a substituent Ra in certain embodiments, can be substituted heteroaryl groups. While Li does not specifically name phenyl carbazole as a substituted heteroaryl group, Li does expressly teach such a group as an exemplary group Ra (Li [0154]). Li does not expressly teach the specifically claimed positional isomer of phenyl carbazole substituents. 

Initially, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Furthermore, with respect to the difference, Watanabe teaches, in analogous art, metal complexes including Pt complexes with carbene ligands comprising imidazole or benzimidazole groups substituted by groups R3 that include substituted 1-carbazolyl groups as preferred alternatives to either alkyl groups or other carbazole isomers (Watanabe [0155] [0186] [0158] [0100]) to produce devices having high efficiency (Watanabe [0049]).   

That is, the substitution of the substituted 1-carbazolyl group of Watanabe for the carbazole of Li, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result producing an efficient light emitting device. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

Claim 74 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 73 above and further in view of Zeng et al (US 2013/0026909) (Zeng).

In reference to claims 74, Li teaches the device as described above for claim 73 that includes a host material. Li teaches that the host material is preferably a suitable host material known in the art [0194]. Li does not expressly teach that the host material is one of the materials recited in the instant claims.

With respect to the difference, Zeng teaches compound 1 [0062] as shown below as a host material for phosphorescent light emitting devices. Zeng further teaches this compound has various benefits as a host material for example when used in an OLED improves emission spectrum line shape, efficiency and lifetime [0061].

    PNG
    media_image10.png
    191
    299
    media_image10.png
    Greyscale

In light of the motivation of using compound 1 as a host material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 1 as a host material as described by Zeng in the device of Li in order to improve emission spectrum line shape, efficiency and lifetime and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean M DeGuire/Examiner, Art Unit 1786